Citation Nr: 1707996	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  98-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a left ankle condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to November 1965, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for residuals of a back injury, left knee and left ankle conditions, and PTSD.  The Veteran disagreed and perfected an appeal. 

In August 2005, the Veteran and his representative presented evidence and testimony at a video-conference hearing before a now retired Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  In January 2017, the appellant was notified of his right to request a new hearing before a different VLJ due to the retirement of the VLJ who presided over the previous hearing in 2005.  As no response was provided within the required 30 day period, the Board will proceed as though the appellant declined.   

The Veteran's claim for entitlement to service connection for residuals of a back injury had been denied in a rating decision prior to his July 1997 claim.  In a January 2006 decision, the Board reopened the Veteran's back claim and remanded all claims for further procedural and evidentiary development.

In September 2009, the Board denied the Veteran's claims to which he filed a Notice of Appeal with the Court of Appeals for Veterans Claims (hereinafter "the Court").  Unfortunately, during the pendency of this appeal, the Veteran died in July 2011.  The Court found that the appellant, an adult child of the Veteran, was an eligible accrued-benefits claimant for appellate substitution purposes.  See Order dated June 14, 2012.  

On September 23, 2011, the Court issued a memorandum decision that vacated the September 2009 Board decision and remanded the issues on appeal for additional development. 

In January 2013, the Board remanded the Veteran's claims for further development.  Following that remand, the RO granted the claim for PTSD and continued the previous denial for the remaining claims.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine had its onset in service. 

2.  Left ankle sprain had its onset in service. 

3.  Left knee sprain had its onset in service. 


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Left ankle sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Left knee sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for low back, left knee, and left ankle disorders.  In August 2005, the Veteran testified that he sprained his low back, left knee and left ankle when he played basketball while during service.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

As an initial matter, as the Court observed in its September 2011 memorandum decision, the Veteran injured his low back, left knee and left ankle while playing basketball in service.  The Board notes that the Veteran was diagnosed with degenerative joint disease of the lumbar spine, chronic left ankle and left knee sprains.  See September 2006 and September 1997 VA examinations, respectively.  As such, this appeal turns on whether these disorders are attributable to service.  

The Board finds that the Veteran's report of having recurrent low back, left ankle and left knee problems since service is both competent and credible.  Further, since separation, the record contains significant VA and private treatment records that support the appellant's contentions that the Veteran suffered from the above diagnosed disorders on a persistent and recurrent basis.  

The Board notes the Veteran underwent examinations in September 1997 and July 1998 and in September 2006, which did not relate the Veteran's disabilities to service.  In light of the Board finding of in-service low back, left knee and left ankle injuries, recurrent low back, left ankle and left knee problems since that time and the diagnoses of arthritis of the low back and chronic left ankle and left knee strains, however, the Board concludes that service connection is warranted for each of these disabilities.


ORDER

Service connection for a low back disorder is granted.

Service connection for a left ankle disorder is granted.

Service connection for a left knee disorder is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


